 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbstract Title,Division Title Guarantee Corp. andRetail Store Employees Union Local 345, AFL-'CIO," Petitioner.Case 3-RC-6445-September 20, 1976DECISION ON REVIEWBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn November 19, 1975, the Acting Regional Di-rector for Region 3, issued a Decision and Directionof Election in the above-entitled proceeding in whichhe found appropriate, contrary to the Employer'scontention, a unit of "[a]ll abstract searchers and -taxsearchers ^ employed . . . at the Monroe CountyClerk's Office, (39'West Main Street), and its facilitylocated at 19 West Main Street, Rochester, NewYork, excluding all office clerical employees,' profes-sional employees, managerial employees, guards andsupervisors as defined in the Act." 2 Thereafter theEmployer, in accordance with Section 102.67 of theNational Labor Relations, Board Rules and Regula-tions, Series 8, as amended, filed a timely request forreview, contending that the Regional Director erredin excluding the clerical employees from the unit. Bytelegraphic order dated December 18, 1975, theBoard granted the request for review. The Employerfiled a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.,The Board has considered the entire record in thisproceeding with respect to the issue under review andmakes the following findings:The Employer is engaged in the business of col-lecting and selling data regarding the marketability,insurability, and chain of title of real estate located inthe State of New York. In addition it issues title in-surance policies which guarantee the accuracy of itsdata and the marketability of real estate titles. Thedocuments produced by the Employer consist of ab-stractsof titles, tax searches, bankruptcy courtsearches, and title insurance policies. The Employer'sprincipal business facility consists of offices locatedat 19 West Main Street, Rochester, New York. Inaddition, the Employer utilizes an area in the Mon-roe County clerk's office at 39 West Main Streetwhich is provided by the county as a courtesy.1The name of the Petitioner appears as corrected by amendment at thehearing.2The petition, as amended at the hearing, requested a unit of all abstractsearchers.The Employer employs approximately 22 employ-ees, 14 of whom are employed at 19 West MainStreet and 8 at the Monroe County clerk's -office. TheEmployer's branch manager has overall responsibil-ity for the operations at both locations. The taxsearcher, title function secretaries, bankruptcy clerk-typist, receptionist typist, bookkeeper,, billing and de-livery clerk, typist, And multilith operator-typist allwork at 19 West -Main Street, With exception-of thetax searcher, the clerical employees are supervised bythe typing supervisor, who reports `to the branchmanager. The abstract searchers and one order andtelephone clerk are employed at 39 West MainStreet. The abstract coordinator, who is located at 19WestMain Street, and who also reports to thebranch manager, supervises the abstract searchers,the order and telephone clerk, and the tax searcher.The Employer contends that the only appropriateunit is an overall unit embracing all employees inboth facilities 3 and that the exclusion by the ActingRegional Director of clerical employees was errone-ous in view of the integrated nature of its operations,the participation of all employees in the work pro-cess, the centralized management, the community ofinterest shared by all employees, and the similarity ofduties between the abstract and tax searchers andother company personnel.We find merit in theEmployer's contentions.The Employer's clerical employees at both facili-tiesperform functions which are interrelated withthose of the abstract and tax searchers in the produc-tion of the ultimate abstract of title. All employeeswork on the same products and make an essentialcontribution to the production of the final product.When a request requiring a title abstract is made toeither of its facilities, the person receiving the re-quest, who may be a clerical or title search employee,writes relevant notes from the customer concerningthe person placing the order, the location of theproperty, the document requested, and then classifiesthe request as to whether it is to be a full title searchor merely an update of a previous title search. If afull search is requested, for example, in the 19 WestMain Street facility, the tax searcher removes thenecessary information to perform the tax search. Tomeet production deadlines, a typist maybe assignedto assist the tax searcher for the final tax search.Once the tax searcher removes the information thefile is passed to the abstract coordinator. The ab-stractcoordinator assembles information,writesnotes of instruction for the abstract searchers, andplaces the file in the county clerk's office basket fordelivery to 39 West Main Street, normally by the bill-ing and delivery clerk. The order and telephone clerk3 There is no history of bargaining among these employees.226 NLRB No. 12 ABSTRACT TITLE45checks the orders on the control cards and placesthem in the drawer for the abstract searchers. Theabstract searchers, following instructions previouslynoted in the file by the employees at 19 West MainStreet, perform the clerical function of searching therecords in the county clerk's office for title informa-tion with respect to the history of the land being ex-amined. They may call the bankruptcy clerk forbankruptcy reports. Once the search is completed, itis returned to 19 West Main Street, where the ab-stract is typed. The multilith operator-typist and re-ceptionist-typist spend significant portions of theirtime typing abstracts. The various typists, in prepar-ing the final abstract of title, and the title functionsecretaries,in preparing the title policy, utilize theinformation supplied by the tax searcher, bankruptcyclerk, abstract coordinator, and abstract searchers.There is similar participation in completing the finalproduct, although fewer steps are involved, when acontinuation search is conducted. Thus, the clericalemployees are intimately involved in the productionoperations carried out between the two locations.Though the record disclosed that the functions ofall employees are integrated in preparing the finalproducts and that the title search employees as wellas the other employees perform some clerical func-tions, the Acting Regional Director excluded theclerical employees from the production and mainte-nance unit because their work was essentially officeclerical in nature. However, the case relied on by theActing Regional Director to exclude the clerical em-ployees,Land Title Guarantee and Trust Co.,194NLRB 148 (1971), reached a contrary result. In thatcase,the Board directed an election in a unit whichincluded title examiners and clerical employees. Theemployer inLand Titlewas engaged in the businessof researching, insuring, and guaranteeing title toreal estateand acting as escrow agent in real estatetransactions. Since the title examiners had only ahigh school education and needed only a few weeks'training to perform their work, separate representa-tion was not considered justified. Similarly in thiscase, the requisite skills for the abstract searchers andtax searcher are developed on the job. There are nospecial educational requirements even though a highschool education is generally required. The Board'sholding inLand Titlethus supports the placement ofthe clerical employees, tax searcher, and abstractsearchers in an overall unit.In addition, the title search and clerical employeesshare a strong community of interest. Since the nec-essary skills may be developed on the job, employeesmay transfer from one position to another. Two ofthe abstract searchers were previously employed astax searchers. Another abstract searcher began as abilling and delivery clerk. As noted by the ActingRegional Director, employees at both facilities aresubject to the same labor relations policy, hiring pro-cedures, promotion policy, and wage rates. They re-ceive the same hospitalization, medical and life insur-ance and other fringe benefits and are under thesame retirement plan and vacation policy.In view of the clericals' tasks in colloborating withthe abstract searchers and tax searcher in productionof the ultimate abstract of title and title insurancepolicies, the regular contact and interchange, and thestrong community of interest shared among all em-ployees, we find, contrary to the Acting Regional Di-rector, that the appropriate unit herein should in-clude all clerical employees. This result is in accordwith the consistent policy of the Board to includeclerical employees in' units of production or serviceemployees where their duties relate directly to pro-ducing the product or providing the services.See, e.g.,Mercy Hospitals of Sacramento, Inc.,217 NLRB765 (1975).Accordingly, the matter is hereby remanded to theRegional Director for Region 3 for the purpose ofconducting an election in the appropriate unit asmodified herein,4 pursuant to his Decision and Di-rection of Election, except that the payroll period fordetermining eligibility shall be that immediately pre-ceding the date of issuance of this Decision on Re-view.[Excelsiorfootnote omitted from publication.]4 The modified unit consists of-All clerical employees, abstract searchers, and tax searchers employedby the Employer at its Monroe County clerk's office (39 West MainStreet), and its facility located at 19 West Main Street, Rochester, NewYork, excluding all professional employees, managerial employees,guards, and supervisors as defined in the ActIn the event the Petitioner does not wish to proceed to an election in theunit found appropriate herein, it shall so notify the Regional Director bywritten notice within 7 days of the date of issuance. Moreover, as the unitfound appropriate is broader than that originally requested by the Peti-tioner, the Regional Director shall determine whether there is a sufficientshowing of interest before proceeding with the election